Citation Nr: 0412258	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-03 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post operative 
residuals of bilateral hip replacements.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for a stomach disorder 
with history of chronic pancreatitis. 

5.  Entitlement to an increased evaluation for diabetes 
mellitus, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
June 1973.

The appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

The RO notified the veteran of the provisions of the above 
cited law by development letters issued in April 2002, and by 
a statement of the case issued in December 2002.  Still, 
under the law the RO must afford the veteran additional 
notice of the provisions as specifically applicable to 
development ordered by this remand.  VA must notify the 
veteran of the evidence that has been obtained by VA, provide 
notice of evidence that is still needed to substantiate the 
appealed claim, provide notice of specific evidence that the 
appellant is expected to provide, provide notice that the 
claimant should submit any additional evidence he may have in 
furtherance of his claim; and provide notice of what specific 
portion of the evidence necessary to substantiate the claim 
VA will secure.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA's April 
2002 and March 2003 letters are deficient because they fail 
to adequately delineate which party is responsible for 
securing what evidence, and because they fail to completely 
address the claim for an increased rating for diabetes.

The veteran reports that he is in receipt of Social Security 
disability benefits.  He has reported that he is disabled 
including due to chronic weakness, and due to significant low 
back, hip, lower extremity, and abdominal pain.  These 
complaints implicate all the disabilities which are the 
subject of this appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a veteran is 
in receipt of Social Security disability benefits, the 
medical records underlying that award are relevant.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, 
these medical records must be obtained for association with 
the claims folder.  

In an April 2003 statement, the veteran informed that all 
medical evidence pertinent to his claims could be obtained 
from the Erie, Pennsylvania VA Medical Center (VAMC), the 
Cleveland, Ohio VAMC, and the Pittsburgh, Pennsylvania VAMC.  
All records from these sources should be obtained in 
furtherance of his claims.  

The record reflects that the veteran underwent bilateral 
total hip replacements and left hip replacement revisions.  
Records of surgeries as well as post-op follow up may be 
relevant to the veteran's claim of entitlement to service 
connection for status-post bilateral hip replacement, and 
should be obtained.  

In a June 2002 statement the veteran reported having had 
reserve service.  However, there is no indication otherwise 
in the claims folder of actual reserve service.  Accordingly, 
the veteran must be asked to clarify the nature of any 
reserve service.  If implicated regarding the veteran's 
claims, records of any such service must be obtained.  

The veteran's PTSD claim is based on the allegations of in-
service stressors in Vietnam.  While his DD Form 214 
indicates that the veteran served in Vietnam from March 1971 
to January 1972, that document lists his military 
occupational specialty as crawl tractor operator.  The 
veteran confirmed in statements that he was a heavy equipment 
operator in Vietnam.  In a June 2002 submitted statement as 
well as in statements at his July 2002 VA PTSD examination, 
he reported that he also served perimeter guard duty, and on 
one occasion "killed two enemy soldiers whom he caught 
stealing ammunition."  He reported shooting them at point-
blank range.  He also reported in the June 2002 statement 
that there were enemy attacks while he was stationed at Camps 
Eagle and Evans.  However, no alleged in-service stressors 
have been confirmed.  

The claims folder contains diagnoses of PTSD in both 
treatment records and in a private opinion offered by Michael 
Schwabenbauer, Ph.D., in November 2002.  However, service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, as well as 
a link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (2003); Cohen v. Brown, 10 Vet. App 128 
(1997).  Attempts must be made to confirm the veteran's 
alleged stressors, and if confirmed a VA examination must 
then be obtained.  

Regarding the claims of entitlement to service connection for 
post operative residuals of bilateral total hip replacements, 
Hepatitis C, and a stomach disorder with history of chronic 
pancreatitis, there are no service medical records indicating 
the presence of these diseases in service.  Further, the 
claims folder shows no indication of any of these diseases 
for many years post service.  The veteran has not indicated 
that he had difficulties with his hips prior to treatment, 
inclusive of hip replacement, in the mid 1980's.   While no 
mechanism for contracting Hepatitis C in service is noted in 
the record, an April 2002 VA medical note informs that the 
veteran tested positive then for Hepatitis C, that this came 
as a surprise to him, and that he reported having received 
blood transfusions in the 1980's.  Blood transfusions are a 
possible means of contracting Hepatitis C.  While available 
medical records within the claims folder present current 
findings and diagnoses of bilateral status post total hip 
replacements, Hepatitis C, and a stomach disorder with 
history of chronic pancreatitis, for each of these disorders 
the veteran has not presented competent evidence of a causal 
basis associating the claimed disorders with his period of 
active service.  VA examiners have also not speculated as to 
any etiological relationship between the veteran's service 
and these disorders.  Accordingly, while medical records 
should be obtained, a VA examination to address the existence 
of a nexus is not currently indicated.  

The veteran speculated during an intake evaluation for 
psychological treatment in April 2002 that his hip conditions 
developed as a result of jump training in service.  While the 
veteran's DD Form 214 confirms that he did complete jump 
training, there is no indication in the service medical 
records that any trauma to the hips resulted from such 
training.  

If upon remand the medical records obtained show a continuity 
of symptoms that are proximate in time to the veteran's 
service, or if medical findings or conclusions within the 
records obtained implicate service as causally related to 
these claimed disabilities, or if he presents medical 
evidence or other information showing an objective basis for 
concluding that these claimed conditions are causally related 
to service, then a VA examination with a service-related 
etiology opinion will be necessary.  Otherwise in this 
regard, pursuant to the VCAA, the veteran need only be 
informed of what VA will do and what he must do to 
substantiate his claims, and that he should submit all 
relevant evidence he may have.  

The veteran has alleged that his service-connected diabetes 
mellitus has increased in severity.  In this regard the 
record shows that the veteran has been assigned separate 
disability ratings for peripheral neuropathy of both upper 
and lower extremities due to diabetes mellitus, as well as 
special monthly compensation for impotence as due to diabetes 
mellitus.  Because he has been granted separate disability 
benefits for these conditions, they cannot be the basis for 
assignment of a higher disability rating for his service-
connected diabetes mellitus itself.  To do otherwise would be 
pyramiding.  38 C.F.R. § 4.14 (2003).  The RO has also 
considered whether service connection for peripheral vascular 
disease and diabetic retinopathy are warranted due to 
diabetes mellitus.  However, the RO denied those claims in a 
September 2003 rating action, and the veteran has not 
perfected an appeal.  Hence, those issues have been 
separately addressed as distinct disability by VA 
adjudication, and cannot be part of consideration for a 
higher disability rating for the veterans' service connection 
diabetes mellitus.  

Under applicable criteria, rating criteria for diabetes 
mellitus include insulin dependence, restricted diet, 
regulation of activities, episodes of ketoacidosis or 
hypoglycemia, and periods of hospitalization or 
incapacitation due to diabetes mellitus.  See 38 C.F.R. §  
4.119, Diagnostic Code 7913 (2003).  While the veteran has 
alleged both insulin dependence and regulation of activities 
due to diabetes mellitus, his general heath has been noted by 
examiners to be significantly impaired due to multiple 
physical ailments.  The level of disability uniquely 
attributable to diabetes mellitus has not been adequately 
differentiated by VA examiners, including most recently upon 
examination in August 2003.  While that examiner noted that 
the veteran's activity was limited by easy fatigability and 
weakness, those limitations are also associated with 
musculoskeletal conditions.  See 38 C.F.R. § 4.40, 4.45 
(2003).  A further VA examination to better evaluate the 
veteran's diabetes mellitus is therefore necessary.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should provide the 
veteran with a VCAA notice letter 
notifying  him of the evidence still 
necessary to substantiate each 
remanded claim, notice of any 
information and evidence that VA will 
obtain, and notice of the information 
and evidence that the veteran must 
submit to substantiate the claims.  
The RO should also notify him that it 
is his responsibility to submit all 
pertinent evidence in his possession.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant evidence, such as 
VA and non-VA medical records, or 
records from government agencies, if 
he identifies such records and the 
custodians thereof.  VA must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  

2.  The RO should ask the veteran to 
identify all medical records, VA or 
private, which may be pertinent to 
his claims but have not yet been 
associated with the claims folder.  
He should be asked to provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain any additional treatment 
records.  He should be informed that 
most helpful for his claims for 
service connection would be any 
records indicating onset of his hip 
disorders in service or an ongoing 
hip disorder symptoms from service to 
the present; a basis of hepatitis C 
infection in service; the onset of a 
stomach disorder with chronic 
pancreatitis in service or with 
continuity of symptoms of that 
disorder from service to the present; 
and records supportive of his alleged 
PTSD stressors in service.  
Thereafter, the RO should attempt to 
obtain all indicated records which 
are not already in the claims file.  
This should include operative and 
follow up treatment records of his 
left and right total hip 
replacements, and records of the left 
hip replacement surgical revisions.  
The RO should attempt to secure all 
records of treatment from VAMCs in 
Erie, Pennsylvania, Cleveland, Ohio, 
and Pittsburgh, Pennsylvania.  If 
records are not obtained from any 
private source identified by the 
veteran, the RO must notify him that 
he is responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

3.  The RO should also obtain and 
associate with the claims file 
medical records pertaining to any 
Social Security disability benefits 
determination(s).

4.  The RO should ask the veteran to 
clarify any reserve service.  
Thereafter, the RO should take 
appropriate action in developing the 
appealed claims, to include 
contacting the appropriate service 
department, obtaining service medical 
and personnel records, and verifying 
dates of all periods of ACDUTRA and 
INACDUTRA.  All records and responses 
received should be associated with 
the claims folder.

5.  The veteran's service personnel 
records should be obtained.  The RO 
should specifically review the claims 
folder for all statements of alleged 
stressors made by the claimant and 
enumerate those stressors which may be 
corroborated.  Thereafter, the RO should 
submit the enumerated list of alleged 
stressors, together with copies of the 
veteran's DD 214 and his service 
personnel records, to the United States 
Armed Services Center for Unit Research 
(USASCRUR), 7798 Cissna Road, 
Springfield, VA 22150-3197.  USASCRUR 
should be requested to provide any 
information that might corroborate the 
claimant's alleged stressor.

6.  Thereafter, the RO must make a 
finding of any independently verified 
in-service stressors.  

7.  If an in-service stressor (or 
stressors) has been independently 
verified, then a VA psychiatric 
examination for compensation purposes 
should be afforded the claimant, to 
address whether a diagnosis of PTSD 
due to a verified in-service 
stressor(s) may be made.  All 
necessary tests should be conducted.  
The claims folders with a copy of 
this remand must be made available to 
the examiner for review in 
association with the examination.  
The examiner must consider and 
discuss the claimant's total mental 
health and substance abuse history.  
The examiner should fully answer, 
with a complete rationale, the 
following questions:  A)  Does the 
veteran have PTSD?  B) If so, is it 
at least as likely as not that PTSD 
is due to an independently verified 
in-service stressor?

8.  Also after completion of development 
instructions 1 to 4,  the RO must afford 
the veteran a VA endocrinology 
examination to assess the nature and 
severity of his current diabetes 
mellitus.  The claims folder and a copy 
of this remand must be provided to the 
examiner for review for the examination.  
All indicated tests and studies should be 
accomplished.  In accordance with the 
latest AMIE worksheet for diabetes 
mellitus, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of any diabetes mellitus.  The 
examiner must differentiate symptoms due 
strictly to diabetes mellitus from those 
due to any peripheral vascular disease, 
peripheral neuropathy, or retinopathy.  
The examiner should also differentiate 
disability attributable to diabetes 
mellitus from that attributable to the 
veteran's other current disorders, 
including his multiple musculoskeletal 
conditions.  

9.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded 
claims.  If any determination remains 
adverse, the RO must provide the 
veteran and his representative with a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The RO should afford them 
the applicable time to respond.  The 
RO must afford particular care and 
attention to ensuring that VA has 
provided the veteran complete notice 
of what VA will do and what he must 
do in support of his claims.  
Quartuccio.  Care must be exercised 
to ensure that prejudicial error did 
not result from any failure to 
provide complete and timely notice, 
pursuant to the chronological 
sequence set forth at 38 U.S.C.A. 
§§ 5100, 5103(a) as applicable to his 
claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


